                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
           CHAMBERS OF                                              6500 Cherrywood Lane
        TIMOTHY J. SULLIVAN                                        Greenbelt, Maryland 20770
  UNITED STATES MAGISTRATE JUDGE                                   Telephone: (301) 344-3593

                                         January 9, 2019

LETTER TO COUNSEL:

       RE:      Adrienn R. v. Nancy A. Berryhill, Acting Commissioner of Social Security1
                Civil No. TJS-18-0787

Dear Counsel:

         On March 17, 2018, Plaintiff Adrienn R.2 petitioned this Court to review the Social
Security Administration’s final decision to deny her claim for Social Security Income (“SSI”).
(ECF No. 1.) The parties have filed cross-motions for summary judgment. (ECF Nos. 16 & 17.)
These motions have been referred to the undersigned with the parties’ consent pursuant to 28
U.S.C. § 636 and Local Rule 301.3 Having considered the submissions of the parties, I find that
no hearing is necessary. See Loc. R. 105.6. This Court must uphold the decision of the agency if
it is supported by substantial evidence and if the agency employed the proper legal standards. 42
U.S.C. §§ 405(g), 1383(c)(3); Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). Following its
review, this Court may affirm, modify, or reverse the Acting Commissioner, with or without a
remand. See 42 U.S.C. § 405(g); Melkonyan v. Sullivan, 501 U.S. 89 (1991). Under that standard,
I will grant the Acting Commissioner’s motion and deny the Plaintiff’s motion. This letter explains
my rationale.

        In her application for SSI, Adrienn R. alleged a disability onset date of October 30, 2007,
but later amended her alleged onset date to August 20, 2014. (Tr. 197, 210.) Her application was
denied initially and on reconsideration. (Tr. 78, 94-97, 101-102.) A hearing was held before an
Administrative Law Judge (“ALJ”) on October 25, 2016 (Tr. 35-52), and the ALJ found that
Adrienn R. was not disabled under the Social Security Act (Tr. 12-25). The Appeals Council
denied Adrienn R.’s request for review (Tr. 1-5), making the ALJ’s decision the final, reviewable
decision of the agency.



       1
          Currently, the position of Commissioner of the Social Security Administration is vacant,
and most duties are fulfilled by Nancy A. Berryhill, Deputy for Operations, performing the duties
and functions not reserved to the Commissioner of Social Security.
        2
          On October 10, 2018, the Court’s bench adopted a local practice of using the first name
and last initial of non-government parties in Court-issued opinions in Social Security cases. This
practice is designed to shield the sensitive personal information of Social Security claimants from
public disclosure.
        3
          This case was originally assigned to Magistrate Judge Stephanie A. Gallagher. On
December 7, 2018, the case was reassigned to me.
       The ALJ evaluated Adrienn R.’s claim for benefits using the five-step sequential evaluation
process set forth in 20 C.F.R. § 416.920. At step one, the ALJ found that Adrienn R. was not
engaged in substantial gainful activity and had not been engaged in substantial gainful activity
since August 20, 2014. (Tr. 14.) At step two, the ALJ found that Adrienn R. suffered from the
following severe impairments: chronic abdominal disorder, migraine headaches, anxiety disorder,
and panic disorder with agoraphobia. (Id.) At step three, the ALJ found Adrienn R.’s impairments,
separately and in combination, failed to meet or equal in severity any listed impairment as set forth
in 20 C.F.R., Chapter III, Pt. 404, Subpart P, App. 1 (“Listings”). (Tr. 14-16.) The ALJ determined
that Adrienn R. retained the residual functional capacity (“RFC”):

        to perform light work as defined in 20 C.F.R. § 416.967(b) except she can
        understand, remember, and carry out simple instructions, can perform simple,
        routine tasks in a work environment free of fast-paced production requirements;
        can remain on task in such work with routine, scheduled breaks; can have
        occasional changes in the work setting; and can have occasional interaction with
        the public, supervisors, and co-workers.

(Tr. 16.)

       At step four, relying on the testimony of a vocational expert, the ALJ determined that
Adrienn R. has no past relevant work. (Tr. 24.) At step five, relying on the testimony of a
vocational expert, the ALJ determined that there are jobs that exist in significant numbers in the
national economy that Adrienn R. can perform, including housekeeping cleaner, photocopy
machine operator, and router. (Tr. 24.) Therefore, the ALJ found that Adrienn R. was not disabled
under the Social Security Act. (Tr. 25.)

        Adrienn R.’s sole argument in this appeal is that the ALJ failed to properly consider the
impact of her migraine headaches on her ability to perform work and did not adequately account
for her headaches in the RFC determination. (ECF No. 16-1 at 3-7.)

         Social Security Ruling 96-8p instructs that an “RFC assessment must first identify the
individual’s functional limitations or restrictions and assess his or her work-related abilities on a
function-by-function basis, including the functions” listed in the regulations. SSR 96-8p, 1996 WL
374184, at *1 (S.S.A. July 2, 1996). Further, the “RFC assessment must include a narrative
discussion describing how the evidence supports each conclusion, citing specific medical facts
(e.g., laboratory findings) and nonmedical evidence (e.g., daily activities, observations).” Id. at *7.
An ALJ must “both identify evidence that supports his conclusion and build an accurate and logical
bridge from [that] evidence to his conclusion.” Woods v. Berryhill, 888 F.3d 686, 694 (4th Cir.
2018) (emphasis omitted).

        Contrary to her argument, the ALJ adequately assessed Adrienn R.’s RFC based on the
evidence. The ALJ summarized Adrienn R.’s complaints and statements about her symptoms, the
objective medical evidence, and the medical opinions in the record. The ALJ discussed how
Adrienn R.’s physical and mental impairments, including her migraine headaches, limited her
ability to perform work-related activities, and assessed her RFC based on the effects of these
impairments. In doing so, the ALJ built “an accurate and logical bridge from the evidence to [her]

                                                  2
conclusion.” Monroe v. Colvin, 826 F.3d 176, 189 (4th Cir. 2016) (quoting Clifford v. Apfel, 227
F.3d 863, 872 (7th Cir. 2000)). Having reviewed the ALJ’s decision, the Court finds that the
evidence summarized by the ALJ supports the finding that Adrienn R. can perform the work set
forth in the RFC determination. Because the ALJ’s narrative RFC discussion and relevant citations
to the record enable meaningful review of the ALJ’s RFC analysis, Adrienn R.’s argument is
without merit. Adrienn R. may disagree with the ALJ’s conclusions, but this Court is not permitted
to reweigh the evidence or substitute its judgment for that of the ALJ. See Hays v. Sullivan, 907
F.2d 1453, 1456 (4th Cir. 1990).

      The ALJ discussed Adrienn R.’s migraines in the portion of the written decision concerning
her RFC:

       The claimant has migraine headaches, which limits her to light work, with a
       restriction to simple, routine tasks due to pain. She has sought intermittent treatment
       for this issue with a neurologist, starting in 2011. Notably, the treatment notes
       indicate that the claimant returned to care on March 7, 2014, and that she had not
       been seen for more than two years, since May 3, 2012. She reported almost daily
       migraines, and her physician recommended Sumatriptan nasal spray and Depakote.
       The follow-up records on August 29, 2014, reflect that he claimant failed to start
       taking Depakote. She also did not seek an ophthalmology evaluation as
       recommended. Despite her partial compliance, the claimant reported significant
       improvement. She indicated that Imitrex nasal spray, Tramadol, and dietary
       changes, including reducing her intake of sodas, spicy foods, and chocolate, were
       effective abortive therapy. Overall, her headache frequency and severity are stable,
       and she responds adequately to therapy. Given this evidence there is nothing to
       warrant restrictions beyond the established residual functional capacity.

(Tr. 18 (internal citations omitted).)

        Considering all of the evidence in the record, the ALJ determined that Adrienn R.’s
migraines were “controlled with medication,” even despite her partial non-compliance with
treatment recommendations and intermittent treatment. (Tr. 15, 18.) Although Adrienn R. did not
seek treatment for her migraines between May 3, 2012, and March 7, 2014, and although she did
not take Depakote or seek an ophthalmology evaluation as recommended, her condition
significantly improved. The ALJ found that her “headache frequency and severity [were] stable”
and that she responded adequately to the therapy she received. (Tr. 18.)

        The ALJ’s conclusion regarding Adrienn R.’s ability to perform a limited range of light
work despite her migraines is supported by substantial evidence and backed by an adequate
explanation. The ALJ rejected Adrienn R.’s claim that she would frequently be absent from work
because of her migraines. Citing to her treatment records, the ALJ correctly noted that Adrienn
R.’s treatment (including medication and dietary changes) were “effective abortive therapy” for
her migraines. (Tr. 18.) A review of Adrienn R.’s treatment records indicates that she did not
complain about migraines after August 29, 2014 (Tr. 461-62), and that she affirmatively reported
experiencing no headaches during visits that occurred between October 2015 and August 2016.
(Tr. 493, 506, 509, 511, 513, 515, 518, 520, 522, 524, 527, 529, 537.) Adrienn R.’s statements in

                                                 3
these records are not consistent with her testimony during the hearing that she experiences
migraines “almost every day.” (Tr. 45.) Because the ALJ found that Adrienn R.’s migraines
responded to treatment such that she no longer experienced the debilitating headaches, a finding
that is supported by substantial evidence, the ALJ properly concluded that she could perform a
reduced range of light work.4

       The ALJ fairly considered Adrienn R.’s allegations regarding the severity of her migraines
and properly determined that the migraines did not cause any functional limitations that would
preclude her from performing a reduced range of light work. Because the ALJ’s findings are
supported by substantial evidence, Adrienn R.’s argument is unavailing.

        Adrienn R.’s Motion for Summary Judgment (ECF No. 16) will be DENIED, and the
Acting Commissioner’s Motion for Summary Judgment (ECF No. 17) will be GRANTED. The
Clerk is directed to CLOSE this case. Despite the informal nature of this letter, it should be flagged
as an opinion. An implementing Order follows.

                                                      Sincerely yours,


                                                             /s/
                                                      Timothy J. Sullivan
                                                      United States Magistrate Judge




       4
         This conclusion is consistent with the opinions of two State agency consultants, both of
whom found that Adrienn R. could perform a range of light work. (Tr. 68-90.) The ALJ accorded
significant weight to these opinions. (TR. 22.)
                                                  4
